Mercure, J. P.
Appeal from an order of the Supreme Court (O’Brien, III, J.), entered June 16, 1999 in Madison County, which imposed sanctions on defendant’s counsel.
In defense of this action to recover the balance due on a credit card account, defendant, by his attorneys, Andrew F. Capoccia Law Centers, L. L. C. (hereinafter Capoccia), raised a number of affirmative defenses and counterclaims, e.g., claims that the credit card agreement was unconscionable and that plaintiff failed to comply with Personal Property Law article 10 and the Truth in Lending Act (15 USC § 1601 et seq.), which had no basis in fact and which this Court has previously found to be frivolous in other cases (see, Citibank [S. D.] v Coughlin, 274 AD2d 658; Citibank [S. D.] v Jones, 272 AD2d 815, lv denied 95 NY2d 764). Plaintiff moved for summary judgment *520on its cause of action for judgment on an account stated and to impose sanctions against Capoccia. Supreme Court granted both motions and imposed sanctions in the amount of $500 for interposing an answer that contained false denials and affirmative defenses without merit in order to delay plaintiffs recovery. Capoccia appeals only the award of sanctions.
We affirm. We reject the contention that Capoccia’s due process rights were violated because it did not receive notice that Supreme Court was considering sanctions and was not afforded a hearing on the matter. To the contrary, plaintiff made an express request in its summary judgment motion that sanctions be imposed against Capoccia (see, Matter of Minister, Elders & Deacons of Refm. Prot. Dutch Church v 198 Broadway, 76 NY2d 411, 413), and no formal hearing was required as Capoccia had the opportunity to, and in fact did, respond to the request for sanctions (see, Matter of Lupoli, 227 AD2d 560, 561; Matter of Gordon v Marrone, 202 AD2d 104, 110-111, lv denied 84 NY2d 813; Grasso v Mathew, 187 AD2d 758; compare, Household Fin. Corp. III v Dynan, 274 AD2d 656). Capoccia’s claims concerning the merit of the defenses and counterclaims asserted in the answer in this case have already been considered and rejected in other similar cases (see, Citibank [S. D.] v Coughlin, supra; Citibank [S. D.] v Jones, supra), and its remaining contentions have been considered and found to be lacking in merit as well.
Peters, Spain, Carpinello and Graffeo, JJ., concur. Ordered that the order is affirmed, with costs.